970 So. 2d 387 (2007)
Felix Freddy MORALES, a/k/a Lamont Morales, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2454.
District Court of Appeal of Florida, Third District.
October 31, 2007.
Felix Freddy Morales, a/k/a Lamont Morales, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GREEN, ROTHENBERG, and SALTER, JJ.
ROTHENBERG, Judge.
The defendant, Felix Freddy Morales, a/k/a Lamont Morales ("Morales"), appeals the trial court's order denying his motion to correct his sentence. As we agree with the trial court, that granting a defendant credit for time served outside of the state of Florida on unrelated charges, when a warrant or detainer is issued by this state, is discretionary, not mandatory, we affirm.
While Morales was serving a sentence in New York on an unrelated charge, Miami-Dade County issued a warrant for Morales' arrest and a hold was placed upon Morales to ensure his later transport to Miami-Dade County to answer the Miami-Dade County charges. Morales claims he is entitled to credit for time served in New York from the moment the Florida warrant was issued and verified in New York and a hold was placed on him. The trial court correctly ruled that it has discretion to grant Morales credit for the time he served in New York.
In Hopping v. State, 650 So. 2d 1087, 1088 (Fla. 3d DCA 1995), this court held that "[w]hen a prisoner is incarcerated in another state on charges unrelated to the Florida charge, detainer, or warrant, that *388 prisoner is not entitled to credit for time served in the other state." See also Kronz v. State, 462 So. 2d 450, 451 (Fla.1985) (holding that the jail credit statute applies to Florida jails only, not to jails in other states, but courts have discretion to award jail credit when the defendant is incarcerated in another state based solely on Florida charges); Tribble v. State, 958 So. 2d 543, 543-44 (Fla. 4th DCA 2007) (affirming the trial court's denial of the defendant's motion for additional jail credit for time served in jail in another state).
Affirmed.